DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communication dated 26 Feb. 2021 has been fully considered.  Claims 1-23 are currently pending. Claims 15-23 were withdrawn in response to a restriction requirement discussed below.

Election/Restrictions
Claims 15-23 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 Feb. 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 20160236140 to Northrop et al. (hereinafter Northrop).
In regard to claim 1, Northrop teaches in Figs. 1A, 2, and 3 a fractionation system 100 for removing heavy hydrocarbons in a gas stream, comprising: 
a feed gas inlet (where gas stream 102 enters 114) through which a feed gas stream is introduced [0140]; 
a stripping section (stripper portion 128) configured to receive a predominantly liquid phase of the feed gas stream (via line 118A) [0052]; and 
a co-current contacting system (vertically oriented co-current contacting systems 104A-F) configured to receive a predominantly vapor phase of the feed gas stream, the co-current contacting system comprising [0041]: 
a compact contacting bundle (202a-n) disposed within a vessel (300) that forms a unitary pressure boundary (since the gas enters the bundles at 102 at a single pressure and the bundle is exposed to the gas as a single stream then it is considered to form a unitary pressure boundary), the compact contacting bundle including a plurality of 
a droplet generator (208a-n) and a mass transfer section (222), each droplet generator configured to generate droplets from a liquid and to disperse the droplets into a gas stream, and each mass transfer section configured to provide a mixed, two-phase flow having a vapor phase and a liquid phase [0070], and 
a separation system (224) configured to separate the vapor phase from the liquid phase [0068]; and 
an inlet manifold (header carrying lean solvent stream 206; see Fig. 2) configured to distribute the liquid to each droplet generator of the plurality of contacting units [0067]; 
wherein a concentration of heavy hydrocarbons in the vapor phase provided by each mass transfer section of the plurality of contacting units is lower than a concentration of heavy hydrocarbons in the liquid phase provided by each mass transfer section of the plurality of contacting units (Examiner’s note: “wherein a concentration of heavy hydrocarbons in the vapor phase provided by each mass transfer section of the plurality of contacting units is lower than a concentration of heavy hydrocarbons in the liquid phase provided by each mass transfer section of the plurality of contacting units” is considered to be an intended result of the system and does not impart a structural difference over the prior art of record).



In regard to claim 5, Northrop teaches the fractionation system of claim 2, wherein the vessel 300 is a first vessel (vessel 300 in 104A), and further comprising one or more additional vessel (vessels 300 in 104B-F) arranged in series or in parallel to the first vessel, each of the one or more additional vessels having disposed therein one or more additional co-current contacting systems being arranged in parallel within the respective vessel [0041], [0070].

In regard to claim 13, Northrop teaches the fractionation system of claim 1, wherein the separation system of the co-current contacting system comprises a cyclonic separator [0068].

In regard to claim 14, Northrop teaches the fractionation system of claim 1, wherein the feed gas stream comprises a natural gas stream, and wherein the heavy hydrocarbons comprise at least one of propane, butane, hexane, and heptane (Examiner’s note: “natural gas stream” and “the heavy hydrocarbons comprise at least one of propane, butane, hexane, and heptane” is considered material worked upon by the system and does not distinguish a structural difference between the instant application and the prior art, therefore, the material worked upon does not have patentable weight; MPEP 2115.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 3-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Northrop, as discussed above in regard to claim 1, in view of US Publication No. 2015/0352463 to Grave et al. (hereinafter Grave). 
In regard to claim 3, Northrop teaches in Figs. 1A, 2, and 3 the fractionation system of claim 2, wherein the additional co-current contacting systems includes a last co-current contacting system (104F) [0041]; wherein the last co-current contacting system comprises a compact contacting bundle disposed within a vessel that forms a unitary pressure boundary, the compact contacting bundle of the last co-current contacting system including a plurality of substantially parallel contacting units, each of the plurality of contacting units having a droplet generator and a mass transfer section, the droplet generator configured to generate droplets from the reflux liquid and to disperse the droplets into a gas stream received from one of the plurality of co-current contacting systems arranged previously in series with the last co-current contacting system, and the 
Grave teaches it is known to provide a reflux drum (outlet separator 126) configured to receive a vapor phase 104 from a contacting system 106 and separate a reflux liquid 134 from said vapor phase 130 [0069]. The outlet separator 126, also referred to as a scrubber, may allow any liquid glycol (absorbent solvent) carried over from the contactor 106 to fall out of the dehydrated natural gas stream 104. The outlet separator 126 may also be used as a water wash vessel to capture vapor-phase solvent. A final dehydrated natural gas stream 128 may be flowed out of the outlet separator 126 via an overhead line 130. Any residual liquid glycol 132 may drop out through a bottoms line 134.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to add to the system taught by Northrop the reflux drum configured to receive a vapor phase from the last co-current contacting 

In regard to claim 4, Northrop in view of Grave teaches the fractionation system of claim 3, but does not disclose further comprising a reflux cooler situated between the last co-current contacting system and the reflux drum, the reflux cooler configured to cool the vapor phase of the last co-current contacting system prior to being sent to the reflux drum, however it is well known that cooling a vapor stream effects a phase change of some of the components of the vapor phase allowing them to condense out of the vapor phase.  
Since Grave intends to separate the absorbent from the vapor [0069], it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the system taught by Grave to include a reflux cooler before the outlet separator (which would be between the contacting system and the reflux drum 126) in order to effect condensation of the absorbent from the vapor to further reduce carryover of the absorbent in the vapor stream.

In regard to claim 6, Northrop teaches in Figs. 1A, 2, and 3 the fractionation system of claim 1, but does not disclose wherein at least one of the droplet generators in the plurality of contacting units in the compact contacting bundle comprises: an annular 
Grave teaches in Figs. 7-8D and paragraph [0161]-[0164] at least one of the droplet generators in the plurality of contacting units in the compact contacting bundle comprises: an annular support ring 802 securing the droplet generator in-line within the pipe; a plurality of spokes (radial blade) extending from the annular support ring, the annular support ring having a plurality of liquid channels (small liquid channels) configured to allow a liquid stream to flow through the plurality of spokes and out of injection orifices 808 disposed on the plurality of spokes; and a gas entry cone 806 supported by the plurality of spokes and configured to allow a first portion of a gas stream to flow through a hollow section 812 of the gas entry cone and through gas exit slots 810 included in the plurality of spokes, and a second portion of the gas stream to flow around the gas entry cone and between the plurality of spokes, wherein the second portion of the gas stream is separate from the first portion of the gas stream.



In regard to claim 8, Northrop in view of Grave teaches the fractionation system of claim 6, wherein a downstream portion of the gas entry cone comprises a tapered ended cone 806 (Grave Figs. 8A-D) [0167].

Claims 9- is/are rejected under 35 U.S.C. 103 as being unpatentable over Northrop, as discussed above in regard to claim 1
In regard to claim 9, the fractionation system of claim 1, further comprising a flash separator (flash drum) arranged to receive the predominantly vapor phase of the feed gas stream prior to said predominantly vapor phase being sent through the co-current contacting system, the flash separator configured to separate liquids from the predominantly vapor phase [0042].

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, considered both individually and in combination, fails to teach: 
Claim 10: further comprising a flash reflux line connected to the flash separator and to the stripping section, the flash reflux line configured to convey liquids separated from the predominantly vapor phase in the flash separator to the stripping section.

Claim 11: the flash separator comprises a cyclonic separator.

Claim 12: further comprising an agglomerator situated at an input of the flash separator.
Northrop and Grave are considered to be the closest prior art of record but do not disclose the limitation discussed above and there is no finding in the prior art of record to have motivated one of ordinary skill to arrive at the invention of claims 10-12.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/CABRENA HOLECEK/          Examiner, Art Unit 1776